                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 1 of 11



                                                                            1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                dallen@aghwlaw.com
                                                                            2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                kallen@aghwlaw.com
                                                                            3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                180 Montgomery Street, Suite 1200
                                                                            4   San Francisco, CA 94104
                                                                                Telephone:     (415) 697-2000
                                                                            5   Facsimile:     (415) 813-2045
                                                                            6   Attorneys for Defendants
                                                                                CITY OF COTATI, OFFICER ANTHONY GARBER,
                                                                            7   CORPORAL BRIAN DEATON
                                                                            8                                UNITED STATES DISTRICT COURT
                                                                            9                             NORTHERN DISTRICT OF CALIFORNIA
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   CHRISTOPHER JAMES ALCALA,                  Case No. 3:20-cv-03414-JSC
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11                         Plaintiff,            DEFENDANTS ANSWER TO PLAINTIFF’S
                                                                                                                            COMPLAINT
                                                                           12          v.
                                                                           13   CITY OF COTATI, OFFICER                     DEMAND FOR JURY TRIAL
                                                                                ANTHONY GARBER, CORPORAL
                                                                           14   BRIAN DEATON and DOES 1-50,                 Hon: Jacqueline S. Corley
                                                                                included,
                                                                           15
                                                                                                      Defendants.
                                                                           16

                                                                           17

                                                                           18
                                                                                       Defendants CITY OF COTATI, OFFICER ANTHONY GARBER and CORPORAL
                                                                           19
                                                                                BRIAN DEATON, in answer to the allegations of the complaint (“complaint”) respond as
                                                                           20
                                                                                follows:
                                                                           21
                                                                                       1.    Admit.
                                                                           22
                                                                                       2.    Admit.
                                                                           23
                                                                                       3.    Admit.
                                                                           24
                                                                                       4.    Admit.
                                                                           25
                                                                                       5.    Admit.
                                                                           26
                                                                                       6.    Admit.
                                                                           27
                                                                                       7.    Admit.
                                                                           28
                                                                                                                                              DEFS ANSWER TO COMPLAINT
                                                                                                                             1                  CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 2 of 11



                                                                            1          8.      In answer to the allegations of paragraph 8 of the Complaint, these defendants
                                                                            2   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            3   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            4   every, all and singular, the allegations contained therein.
                                                                            5          9.      In answer to the allegations of paragraph 9 of the Complaint, t these defendants
                                                                            6   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            7   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            8   every, all and singular, the allegations contained therein.
                                                                            9          10.     In answer to the allegations of paragraph 10 of the Complaint, these defendants
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   have insufficient information or belief to enable them to answer said allegations, and for that
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           12   every, all and singular, the allegations contained therein.
                                                                           13          11.     Admit.
                                                                           14          12.     In answer to the allegations of paragraph 12 of the Complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          13.     In answer to the allegations of paragraph 13 of the Complaint, these defendants
                                                                           19   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           20   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           21   every, all and singular, the allegations contained therein.
                                                                           22          14.     In answer to the allegations of paragraph 14 of the Complaint, these defendants
                                                                           23   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           24   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           25   every, all and singular, the allegations contained therein.
                                                                           26          15.     In answer to the allegations of paragraph 15 of the Complaint, these defendants
                                                                           27   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           28
                                                                                                                                                    DEFS ANSWER TO COMPLAINT
                                                                                                                                  2                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 3 of 11



                                                                            1   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            2   every, all and singular, the allegations contained therein.
                                                                            3          16.     In answer to the allegations of paragraph 16 of the Complaint, these defendants
                                                                            4   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            5   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            6   every, all and singular, the allegations contained therein.
                                                                            7          17.     In answer to the allegations of paragraph 17 of the Complaint, these defendants
                                                                            8   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            9   reason and basing their denial on that ground, deny both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   every, all and singular, the allegations contained therein.
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11          18.     In answer to the allegations of paragraph 18 of the complaint, these defendants
                                                                           12   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           13   therein.
                                                                           14          19.     In answer to the allegations of paragraph 19 of the Complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          20.     In answer to the allegations of paragraph 20 of the complaint, these defendants
                                                                           19   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           20   therein.
                                                                           21          21.     In answer to the allegations of paragraph 21 of the complaint, these defendants
                                                                           22   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           23   therein.
                                                                           24          22.     In answer to the allegations of paragraph 22 of the complaint, these defendants
                                                                           25   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           26   therein.
                                                                           27

                                                                           28
                                                                                                                                                    DEFS ANSWER TO COMPLAINT
                                                                                                                                  3                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 4 of 11



                                                                            1          23.     In answer to the allegations of paragraph 23 of the complaint, these defendants
                                                                            2   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                            3   therein.
                                                                            4          24.     In answer to the allegations of paragraph 24 of the complaint, these defendants
                                                                            5   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                            6   therein.
                                                                            7          25.     In answer to the allegations of paragraph 25 of the Complaint, these defendants
                                                                            8   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            9   reason and basing their denial on that ground, deny both generally and specifically, each and
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   every, all and singular, the allegations contained therein.
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11          26.     In answer to the allegations of paragraph 26 of the complaint, these defendants
                                                                           12   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           13   therein.
                                                                           14          27.     In answer to the allegations of paragraph 27 of the complaint, these defendants
                                                                           15   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           16   therein.
                                                                           17          28.     In answer to the allegations of paragraph 28 of the complaint, these defendants
                                                                           18   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           19   therein.
                                                                           20          29.     In answer to the allegations of paragraph 29 of the Complaint, these defendants
                                                                           21   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           22   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           23   every, all and singular, the allegations contained therein.
                                                                           24          30.     In answer to the allegations of paragraph 30 of the Complaint, these defendants
                                                                           25   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           26   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           27   every, all and singular, the allegations contained therein.
                                                                           28
                                                                                                                                                    DEFS ANSWER TO COMPLAINT
                                                                                                                                  4                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 5 of 11



                                                                            1          31.     In answer to the allegations of paragraph 31 of the complaint, these defendants
                                                                            2   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                            3   therein.
                                                                            4          32.     In answer to the allegations of paragraph 32 of the Complaint, these defendants
                                                                            5   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                            6   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                            7   every, all and singular, the allegations contained therein.
                                                                            8          33.     In answer to the allegations of paragraph 33 of the complaint, these defendants
                                                                            9   deny both generally and specifically, each and every, all and singular, the allegations contained
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   therein.
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11          34.     In answer to the allegations of paragraph 34 of the complaint, these defendants
                                                                           12   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           13   therein.
                                                                           14          35.     In answer to the allegations of paragraph 35 of the Complaint, these defendants
                                                                           15   have insufficient information or belief to enable them to answer said allegations, and for that
                                                                           16   reason and basing their denial on that ground, deny both generally and specifically, each and
                                                                           17   every, all and singular, the allegations contained therein.
                                                                           18          36.     In answer to the allegations of paragraph 36 of the complaint, these defendants
                                                                           19   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           20   therein.
                                                                           21          37.     In answer to the allegations of paragraph 37 of the complaint, these defendants
                                                                           22   deny both generally and specifically, each and every, all and singular, the allegations contained
                                                                           23   therein.
                                                                           24          WHEREFORE, defendants pray as hereinafter follows:
                                                                           25                                       FIRST AFFIRMATIVE DEFENSE
                                                                           26          AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           27   ALLEGE:
                                                                           28
                                                                                                                                                    DEFS ANSWER TO COMPLAINT
                                                                                                                                  5                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 6 of 11



                                                                            1          That plaintiff assumed the risk of any injuries and/or damages resulting from the matters
                                                                            2   set forth in said complaint, and that said assumption of risk by plaintiff was a cause of the injuries
                                                                            3   and/or damages alleged by plaintiff, if any there were.
                                                                            4                                     SECOND AFFIRMATIVE DEFENSE
                                                                            5          AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                            6   ALLEGE:
                                                                            7          That plaintiff was himself negligent and careless in and about the matters and events set
                                                                            8   forth in the complaint, and that said negligence contributed to his alleged injuries and/or damages.
                                                                            9   A verdict of the jury in favor of plaintiff, if any, which may be rendered in this case must
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   therefore be reduced by the percentage that plaintiff's negligence contributed to the accident and
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   injuries complained of, if any there were.
                                                                           12                                       THIRD AFFIRMATIVE DEFENSE
                                                                           13          AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           14   ALLEGE:
                                                                           15          That the complaint does not state facts sufficient to constitute a cause of action against
                                                                           16   these answering defendants.
                                                                           17                                     FOURTH AFFIRMATIVE DEFENSE
                                                                           18          AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           19   ALLEGE:
                                                                           20          Plaintiff failed to mitigate his damages.
                                                                           21                                       FIFTH AFFIRMATIVE DEFENSE
                                                                           22          AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           23   ALLEGE:
                                                                           24          Plaintiff was guilty of willful misconduct and wanton and reckless behavior in and about
                                                                           25   the matters and events set forth in said complaint; and that said willful misconduct and wanton
                                                                           26   and reckless behavior contributed to the injuries and damages alleged, if any there were.
                                                                           27

                                                                           28
                                                                                                                                                     DEFS ANSWER TO COMPLAINT
                                                                                                                                   6                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 7 of 11



                                                                            1                                      SIXTH AFFIRMATIVE DEFENSE
                                                                            2          AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                            3   ALLEGE:
                                                                            4          That plaintiff willfully, wrongfully, unlawfully, and without just cause or provocation
                                                                            5   made an assault and battery against and upon the person of defendants; defendants thereupon
                                                                            6   necessarily defended themself and such acts of force complained of were committed in the
                                                                            7   necessary protection of defendants’ body and persons.
                                                                            8          Prior to the time when defendants were alleged to have committed the acts complained of,
                                                                            9   plaintiff willfully, wrongfully, and unlawfully made an assault upon defendants and would have
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   beaten, bruised, and ill-treated him if defendants had not immediately defended themself against
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   said assault; and in so doing, defendants necessarily and unavoidably came in contact with
                                                                           12   plaintiff and threatened plaintiff, but no more than was necessary for said defense.
                                                                           13          Any damages or injuries suffered by plaintiff were occasioned by his own wrongful acts;
                                                                           14   and the acts of defendants mentioned above are the same acts of which plaintiff complains.
                                                                           15                                    SEVENTH AFFIRMATIVE DEFENSE
                                                                           16          AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           17   ALLEGE:
                                                                           18          At the time and place mentioned in the complaint, plaintiff willfully, wrongfully, and
                                                                           19   unlawfully, and without just cause or provocation made an assault and battery against and upon
                                                                           20   the person of defendants and other persons present. Plaintiff would have beaten, bruised, and
                                                                           21   seriously injured said person if defendants had not defended themself and others against the acts
                                                                           22   of plaintiff. If, in defending themself and others, defendants unavoidably touched and threatened
                                                                           23   plaintiff, defendants used only the force reasonably necessary to prevent plaintiff from further
                                                                           24   injuring him and other persons present.
                                                                           25          Any damages or injuries suffered by plaintiff was occasioned by his own wrongful acts;
                                                                           26   and the acts of defendants mentioned above are the same acts of which plaintiff complains.
                                                                           27

                                                                           28
                                                                                                                                                    DEFS ANSWER TO COMPLAINT
                                                                                                                                 7                    CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 8 of 11



                                                                            1                                      EIGHTH AFFIRMATIVE DEFENSE
                                                                            2          AS AND FOR A EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                            3   ALLEGE:
                                                                            4          The plaintiff willfully and wrongfully provoked the altercation in which he was involved,
                                                                            5   and said provocation by plaintiff was a cause of the injuries and damages allegedly sustained.
                                                                            6                                      NINTH AFFIRMATIVE DEFENSE
                                                                            7          AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                            8   ALLEGE:
                                                                            9          This answering defendant, a public entity, is immune from liability pursuant to California
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10   Government Code sections 800 et seq.
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11                                      TENTH AFFIRMATIVE DEFENSE
                                                                           12          AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                           13   ALLEGE:
                                                                           14          At all times mentioned in the complaint, defendants were a public employee of City of
                                                                           15   Cotati and if they performed any of the acts or omissions alleged as the basis of the complaint, the
                                                                           16   acts or omissions were the result of the exercise of the discretion vested in him/her. Defendant is
                                                                           17   therefore immune from liability.
                                                                           18                                    ELEVENTH AFFIRMATIVE DEFENSE
                                                                           19          AS AND FOR A ELEVENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                           20   DEFENDANTS ALLEGE:
                                                                           21          Defendants alleged employee mentioned in plaintiff's complaint were, at all times, duly
                                                                           22   qualified, appointed and acting police officer of City of Cotati and peace officer of the State of
                                                                           23   California and in accordance with the Constitution of the United States and the State of California
                                                                           24   and the laws of the United States and the laws of the State of California; and at all times
                                                                           25   mentioned herein, said officer ANTHONY GARBER was engaged in the performance of his
                                                                           26   regularly assigned duties within the scope of his duties as peace officer of the City of Cotati.
                                                                           27

                                                                           28
                                                                                                                                                     DEFS ANSWER TO COMPLAINT
                                                                                                                                  8                    CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                   Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 9 of 11



                                                                            1                                      TWELFTH AFFIRMATIVE DEFENSE
                                                                            2          AS AND FOR A TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANTS
                                                                            3   ALLEGE:
                                                                            4          These answering defendants acted in good faith and with a reasonable belief that the
                                                                            5   actions were lawful and further did not directly or indirectly perform any acts whatsoever which
                                                                            6   would constitute a breach of any duty owed to plaintiff.
                                                                            7                                  THIRTEENTH AFFIRMATIVE DEFENSE
                                                                            8          AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                            9   DEFENDANTS ALLEGE:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10          The acts of these answering defendants were lawful and proper and in all respects was
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   reasonable and legal.
                                                                           12                                 FOURTEENTH AFFIRMATIVE DEFENSE
                                                                           13          AS AND FOR A FOURTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                           14   DEFENDANTS ALLEGE:
                                                                           15          These answering defendants are immune from liability pursuant to the provisions of §§
                                                                           16   815, 815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government
                                                                           17   Code of the State of California.
                                                                           18                                      FIFTEENTH AFFIRMATIVE DEFENSE
                                                                           19          AS AND FOR A FIFTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                           20   DEFENDANTS ALLEGE:
                                                                           21          Defendants are immune from 42 U.S.C. §1983 liability pursuant to the doctrine of
                                                                           22   qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-Kidd, 563 U.S. 731
                                                                           23   (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).
                                                                           24                                      SIXTEENTH AFFIRMATIVE DEFENSE
                                                                           25          AS AND FOR A SIXTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                           26   DEFENDANTS ALLEGE:
                                                                           27

                                                                           28
                                                                                                                                                  DEFS ANSWER TO COMPLAINT
                                                                                                                                9                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                      Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 10 of 11



                                                                            1            The facts alleged in the Complaint do not involve any custom, practice, procedure or
                                                                            2   regulation of defendants, which gives rise to a violation of a constitutional right pursuant to
                                                                            3   Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).
                                                                            4                                  SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                            5            AS AND FOR A SEVENTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                            6   DEFENDANTS ALLEGE:
                                                                            7            Plaintiff has wholly failed to plead facts which give rise to any colorable claim for
                                                                            8   punitive or exemplary damages against defendants, nor do any such facts exist.
                                                                            9                                   EIGHTEENTH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                           10            AS AND FOR A EIGHTEENTH, SEPARATE AND DISTINCT DEFENSE,
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11   DEFENDANTS ALLEGE:
                                                                           12            Plaintiff’s claims for punitive or exemplary damages violate defendants’ right to
                                                                           13   procedural due process, substantive due process, and protection from "excessive" fines as
                                                                           14   guaranteed by the Fifth, Fourteenth, and Eighth Amendments to the United States Constitution,
                                                                           15   respectively, and the Constitution of the State of California.
                                                                           16                                   NINETEENTH AFFIRMATIVE DEFENSE
                                                                           17            AS AND FOR A NINETEENTH, SEPARATE AND DISTINCT DEFENSE,
                                                                           18   DEFENDANTS ALLEGE:
                                                                           19            These answering defendants acted in good faith and with a reasonable belief that the
                                                                           20   actions were lawful and further did not directly or indirectly perform any acts whatsoever which
                                                                           21   would constitute a breach of any duty owed to plaintiff.
                                                                           22   ///
                                                                           23   ///
                                                                           24   ///
                                                                           25   ///
                                                                           26   ///
                                                                           27   ///
                                                                           28
                                                                                                                                                      DEFS ANSWER TO COMPLAINT
                                                                                                                                  10                    CASE NO. 3:20-CV-03414-JSC


                                            381460.1
                                                                                  Case 3:20-cv-03414-JSC Document 8 Filed 06/25/20 Page 11 of 11



                                                                            1          WHEREFORE, defendants pray that plaintiff takes nothing by way of the complaint on
                                                                            2   file herein and that defendants have judgment for their costs, attorneys’ fees and for such other
                                                                            3   and further relief as the court deems proper.
                                                                            4
                                                                                                                                Respectfully submitted,
                                                                            5
                                                                                Dated: June 25, 2020                            ALLEN, GLAESSNER,
                                                                            6                                                   HAZELWOOD & WERTH, LLP
                                                                            7
                                                                                                                                By:   /s/ Dale L. Allen, Jr.
                                                                            8                                                         DALE L. ALLEN, JR.
                                                                                                                                      KEVIN P. ALLEN
                                                                            9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                                      Attorneys for Defendants
                                                                                                                                      CITY OF COTATI, OFFICER ANTHONY
                                                                           10                                                         GARBER, CORPORAL BRIAN DEATON
                                       180 Montgomery Street, Suite 1200
                                        San Francisco, California 94104




                                                                           11

                                                                           12

                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                    DEFS ANSWER TO COMPLAINT
                                                                                                                                 11                   CASE NO. 3:20-CV-03414-JSC


                                            381460.1
